SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 1 TO SCHEDULE TO (Rule14d-100) TENDER OFFER STATEMENT UNDER SECTION14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF1934 TucowsInc. (Name of Subject Company (Issuer)) TucowsInc. (Offeror) (Names of Filing Persons (Identifying Status as Offeror, Issuer or Other Person)) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number of Class of Securities) Elliot Noss TucowsInc. 96 Mowat Avenue Toronto, Ontario M6K3M1 (416)535-0123 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) With a copy to: Joanne Soslow, Esquire Morgan, Lewis& BockiusLLP 1701Market Street Philadelphia, PA 19103-2921 (215)963-5000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee * Estimated for purposes of calculating the amount of the filing fee only. This amount assumes the purchase of 6,500,000 shares of common stock, no par value per share, at the maximum tender offer price of $1.50 per share in cash. x Check the box if any part of the fee is offset as provided by Rule0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $1,329.90 Filing Party: Tucows Inc. Form of Registration No.: SC TO-I Date Filed: November 29, 2012 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: o third-party tender offer subject to Rule14d-1. x issuer tender offer subject to Rule13e-4. o going-private transaction subject to Rule13e-3. o amendment to Schedule13D under Rule13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:o If applicable, check the appropriate box(es) below to designate the appropriate rule provision relied upon: o Rule13e-4(i) (Cross-Border Issuer Tender Offer) o
